     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC
 7   Asset-Backed Certificates, Series 2004-OPT3

 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   WELLS FARGO BANK, N.A., AS TRUSTEE                 Case No.: 2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC
12   ASSET-BACKED CERTIFICATES, SERIES                  STIPULATION AND ORDER TO
13   2004-OPT3,                                         EXTEND DISPOSITIVE MOTION
                                                        DEADLINES
14                  Plaintiff,
                                                        [FIRST REQUEST]
15          vs.
16
     KARI LEE LIMITED PARTNERSHIP;
17   SATICOY BAY, LLC SERIES 5451
     AUTUMN CROCUS; ALARISA
18
     PROPERTIES, LLC; ARBOR PARK
19   COMMUNITY ASSOCIATION; ABSOLUTE
     COLLECTION SERVICES LLC,
20
                    Defendants.
21
22
            Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC Asset-
23
     Backed Certificates, Series 2004-OPT3 (“Wells Fargo” or “Plaintiff”)” ), Defendant, Saticoy
24
     Bay, LLC Series 5451 Autumn Crocus (“ Saticoy Bay” ), Defendant, Absolute Collection
25
     Services, LLC (“ ACS” ) and Defendant, Arbor Park Homeowners Association (“ HOA” ), by
26
     and through their respective attorneys of record, hereby stipulate and agree as follows:
27
28



                                                Page 1 of 3
 1          WHEREAS, the parties agree to extend dispositive motion deadlines from April 26, 2019
 2   to June 10, 2019, to allow the parties additional time to reach a global resolution. The parties
 3   have not yet reached an agreement, but they feel one is still possible and additional time is
 4   requested to explore settlement and exchange offers. Therefore,
 5          IT IS HEREBY STIPULATED AND AGREED that the dispositive motion deadline
 6   should be continued for 45 days from April 26, 2019 to June 10, 2019, to permit the parties
 7   additional time to discuss potential settlement and resolution of all pending claims.
 8          IT IS HEREBY STIPULATED AND AGREED that if a global resolution is not reached
 9   prior to the extended dispositive motion deadline, then the parties shall proceed with dispositive
10   motion practice.
11          This is the parties’ first request for extension of the deadline to file dispositive
12   motions. This request is not intended to cause any delay or prejudice to any party.
13          IT IS SO STIPULATED.
14
     DATED this 23rd day of April, 2019.                   DATED this 23rd day of April, 2019.
15
16   WRIGHT, FINLAY & ZAK, LLP                             LAW OFFICES OF MICHAEL F. BOHN,
                                                           ESQ., LTD.
17
     /s/ Rock K. Jung, Esq.                                /s/ Michael F. Bohn, Esq.
18
     Robert A. Riether, Esq.                               Michael F. Bohn, Esq.
19   Nevada Bar No. 12076                                  Nevada Bar No. 1641
     Rock K. Jung, Esq.                                    Adam R. Trippiedi, Esq.
20   Nevada Bar No. 10906                                  Nevada Bar No. 12294
21   7785 W. Sahara Ave., Suite 200                        2260 Corporate Circle, Suite 480
     Las Vegas, NV 89117                                   Henderson, Nevada 89074
22   Attorneys for Plaintiff, Wells Fargo Bank,            Attorney for Defendant, Defendant Saticoy
     N.A., as Trustee for ABFC 2004-OPT3 Trust,            Bay LLC
23   ABFC Asset-Backed Certificates, Series 2004-
24   OPT3

25
26
27
     Signatures continued on next page
28



                                                 Page 2 of 3
     DATED this 23rd day of April, 2019.                DATED this 23rd day of April, 2019.
 1
 2   ABSOLUTE COLLECTION SERVICES,                      TYSON & MENDES, LLP
     LLC
 3
     /s/ Shane D. Cox, Esq.                             /s/_Margaret E. Schmidt, Esq.________
 4
     Shane D. Cox, Esq.                                 Margaret E. Schmidt, Esq.
 5   Nevada Bar No. 13852                               Nevada Bar No. 12489
     8440 W. Lake Mead Blvd., Suite 210                 3960 Howard Hughes Pkwy, Suite 600
 6   Las Vegas, NV 89128                                Las Vegas, Nevada 89169
 7   Attorneys for Defendant, Absolute Collection       Attorney for Defendant, Arbor Park
     Services, LLC                                      Homeowners Association
 8
 9                                             ORDER
10                                                      IT IS SO ORDERED:
                                                        ___________________________________
11                                                      UNITED STATES MAGISTRATE JUDGE
12                                                                  4-24-2019
                                                        DATED: _________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
